¶58
Fairhurst, J.
(dissenting) — The city of Bainbridge Island did not misuse the broad police powers granted to it under article XI, section 11 of the Washington Constitution, or “usurp! ] .. . state power” under article XVII, section 1 of the Washington Constitution. See lead opinion at 685. Because the city acted properly and constitutionally when it adopted its temporary moratorium, I respectfully dissent.
*707Article XI, Section 11
¶59 Article XI, section 117 vests local government with broad authority. Weden v. San Juan County, 135 Wn.2d 678, 690-92, 958 P.2d 273 (1998). Within its own boundaries, a local government’s power is equivalent to the power of the State — a power that both the United States Supreme Court and this court have acknowledged is “vast.” Id. at 691-92 (citing Lawton v. Steele, 152 U.S. 133, 14 S. Ct. 499, 38 L. Ed. 385 (1894); City of Seattle v. Ford, 144 Wash. 107, 111-12, 257 P. 243 (1927)). Since those early cases, we have continued to reaffirm that
“[m]unicipal police power is as extensive as that of the legislature, so long as the subject matter is local and the regulation does not conflict with general laws .... The scope of police power is broad, encompassing all those measures which bear a reasonable and substantial relation to promotion of the general welfare of the people.”
Id. at 692 (alterations in original) (quoting Covell v. City of Seattle, 127 Wn.2d 874, 878, 905 P.2d 324 (1995)). To the extent that enabling statutes are silent regarding the local government’s authority, the local government’s police powers govern its actions. Id. at 695 (“We 'will not interpret a statute to deprive a municipality of the power to legislate on particular subjects unless that clearly is the legislative intent.’ ” (quoting Southwick, Inc. v. City of Lacey, 58 Wn. App. 886, 891-92, 795 P.2d 712 (1990))).
¶60 Land use scholars and courts recognize that moratoria are valid tools for local government to forestall filing of permit applications when amending land use regulations. See 3 Patrick J. Rohan, Zoning and Land Use Controls, § 22.02[3] [b] [i], at 22-21 (2005); Richard L. Settle, Washington Land Use and Environmental Law and Practice, §§ 2.13, *7082.14, at 72-74 (1983); see also Tahoe-Sierra Pres. Council, Inc. v. Tahoe Reg’l Planning Agency, 535 U.S. 302, 337-38 & n.33, 122 S. Ct. 1465, 152 L. Ed. 2d 517 (2002);Almquist v. Town of Marshan, 308 Minn. 52, 245 N.W.2d 819, 825 (1976). Some courts have recognized that moratoria may be adopted even in the absence of express statutory authorization. See Collura v. Town of Arlington, 367 Mass. 881, 329 N.E.2d 733, 737 (1975) (citing cases from the First Circuit Court of Appeals, California, Connecticut, and New Jersey); Jablinske v. Snohomish County, 28 Wn. App. 848, 850-51, 626 P.2d 543 (1981). Only a minority of jurisdictions has held that local government must have express authority to adopt moratoria. Naylor v. Twp. of Hellam, 565 Pa. 397, 409, 773 A.2d 770 (2001) (holding that the power to adopt moratoria is not part of a municipality’s power to regulate land under the state constitution); Lancaster Dev., Ltd. v. Vill. of River Forest, 84 Ill. App. 2d 395, 228 N.E.2d 526, 529 (1967).
¶61 A local ordinance is consistent with article XI, section 11 if it does not conflict with a general law of the State, it is a reasonable exercise of the local government’s police power, and the subject matter of the ordinance is local. Weden, 135 Wn.2d at 692-93. The test of whether an ordinance conflicts with general law is if it “ ‘permits or licenses that which the statute forbids and prohibits, and vice versa.’ ” Id. at 693 (internal quotation marks omitted) (quoting City of Bellingham v. Schampera, 57 Wn.2d 106, 111, 356 P.2d 292 (1960)). An ordinance is a reasonable exercise of police powers if it “ ‘promotes public safety, health or welfare and bears a reasonable and substantial relation to accomplishing the purpose pursued.’ ” Id. at 700 (quoting City of Seattle v. Montana, 129 Wn.2d 583, 592, 919 P.2d 1218 (1996)). An ordinance is local if its effect is within the city’s boundaries and any effect outside the city is only incidental. Id. at 706.
f 62 We have held that an ordinance conflicted with state law where the state law required the local government to follow certain procedures to amend a zoning classification *709but the local government dispensed with those procedures. Lauterbach v. City of Centralia, 49 Wn.2d 550, 553-54, 304 P.2d 656 (1956). Similarly, one Washington court held a local government’s actions conflicted with state law when it required a substantial development permit for a project that the Shoreline Management Act of 1971 (SMA), chapter 90.58 RCW, expressly exempted from the permit requirement. Ritchie v. Markley, 23 Wn. App. 569, 574, 597 P.2d 449 (1979). We held that a ban on operation of motorized personal watercraft (PWC) in certain areas did not conflict with the SMA because it was consistent with the SMA’s purpose — to favor the resources and ecology of the shoreline over recreational interests. Weden, 135 Wn.2d at 696-97.
¶63 Like the ban on operation of PWCs in Weden, the city’s suspension of development while it revised its shoreline master program (SMP) and obtained additional scientific information did not conflict with the SMA’s purpose of preserving the shoreline over recreational interests and it did not conflict with the priorities explicitly set out in the SMA. RCW 90.58.020. Because a moratorium is only a temporary suspension of established regulations, it does not repeal, amend, or contradict them. It did not alter the procedures for adopting shoreline regulations as in Lauterbach. It did not impose different regulations as in Ritchie. It also did not restrict activities that were exempt from the SMP requirements or that required approval by the Department of Ecology (DOE). The SMA does not expressly prohibit cities from imposing moratoria on shoreline development. In the absence of an express prohibition against imposing moratoria, there can be no conflict with the SMA.
¶64 The lead opinion opines that the legislature expressly granted authority to local government to adopt moratoria under multiple enabling statutes in 1992 and failed to do so under the SMA. Lead opinion at 699-700 (citing legislation adopted under chapters 35.63, 35.22, 35A.63, 36.70A, 36.32, and 70.05 RCW). However, the legislation the lead opinion cites did not contain express grants *710of authority to adopt moratoria — rather, it imposes limitations on existing powers to adopt moratoria. For example, one of the statutes included in the legislation, RCW 36.70A.390, states, in pertinent part:
A county or city governing body that adopts a moratorium . . . without holding a public hearing on the proposed moratorium . . . , shall hold a public hearing on the adopted moratorium . . . within at least sixty days of its adoption, whether or not the governing body received a recommendation on the matter from the planning commission or department. If the governing body does not adopt findings of fact justifying its action before this hearing, then the governing body shall do so immediately after this public hearing. A moratorium . . . adopted under this section may be effective for not longer than six months, but may be effective for up to one year if a work plan is developed for related studies providing for such a longer period. A moratorium . . . may be renewed for one or more six-month periods if a subsequent public hearing is held and findings of fact are made prior to each renewal.
(Emphasis added.) The phrases “that adopts a moratorium,” “on the proposed moratorium,” and “on the adopted moratorium” plainly acknowledge that the local government already has authority to adopt the moratorium and the statute merely imposes limits on that authority.
¶65 The lead opinion also insists that the city’s moratorium “prohibits what state law permits,” because without amending its SMP, the city “block [ed] developments which the SMP approved.” Lead opinion at 698. However, the local government has no affirmative obligation to accept permit applications.8 RCW 90.58.140(1); WAC 173-27-140. It sim*711ply requires the city to review applications once they have been accepted to ensure that they comply with the SMA. Thus, the moratorium did not amend or violate any requirements of the SMA; at most, it delayed acceptance of applications.
|66 Because the SMA does not prohibit the use of moratoria or impose an affirmative obligation on local government to accept applications, the lead opinion errs in concluding there was a conflict with the SMA.
¶67 We apply a two-part test to determine if an ordinance is a reasonable exercise of police powers. First, it must “promote the health, safety, peace, education, or welfare of the people.” Weden, 135 Wn.2d at 700. Second, the requirements of the ordinance must have a reasonable relationship to its underlying purpose. Id.
¶68 In Weden, we concluded that an ordinance prohibiting the use of PWCs in county waters reasonably related to the county’s interest in protecting the shoreline property and public safety. Id. at 700-01. We reasoned that San Juan County made a logical distinction in singling out PWCs. Id. at 702. We rejected Weden’s argument that community complaints or public distaste for certain activities could not be a basis for government action, noting that the record also contained evidence of problems caused by PWCs. Id. at 701, 703. We also held it was reasonable for the legislature to enact laws that improved the economy of the State. Id. at 701 (citing CLEAN v. State, 130 Wn.2d 782, 806, 928 P.2d 1054 (1996)).
¶69 The lead opinion erroneously concludes that the moratorium was not reasonable because it did not allow for the construction of protective bulkheads and private docks, which are exempt from the permitting requirements under *712the SMA.9 But it acknowledges that Ordinances 2001-34 and 2001-45 contained provisions exempting shoreline permits for single-family residences and their normal appurtenances. Lead opinion at 688-89. Ordinance 2002-29 also did not amend the exemption for single-family residences and normal appurtenances. In addition, although construction of protective bulkheads and private docks is exempt from the permitting requirement, they must still comply with the SMA and are subject to the city’s review to ensure compliance. ROW 90.58.140(1); WAC 173-27-140. Thus, at best, the city only delayed its review of proposals to construct protective bulkheads and private docks — it did not prohibit them in violation of the SMA.
¶70 The only possible conclusion to draw from all the evidence is that the city acted reasonably in adopting its moratorium because it promoted the health and welfare of the public related to the city’s interest in protecting the shorelines from overdevelopment while it amended its SMP and comprehensive plan.
171 Lastly, as in Weden, the city’s moratorium was local because it affected only the shorelines within the city’s boundaries. 135 Wn.2d at 706.
¶72 I would conclude that the city has constitutional authority to adopt moratoria on shoreline development arising out of its police powers under article XI, section 11. The moratorium conformed with the powers granted to the city under article XI, section 11 because it did not conflict with the SMA, it was a reasonable exercise of the city’s police power, and it was purely local.
*713Article XVII, Section 1
¶73 The lead opinion also concludes the city did not have authority to adopt its moratorium because article XVII, section l10 declares state shorelines subject to state regulation alone and does not grant broad police powers over state shorelines to local government.11 Lead opinion at 694. Although the State asserts ownership of all state shorelines in article XVII, section 1 of the state constitution, state and local governments share authority for developing shoreline regulations under the SMA. RCW 90.58.140(3).12 The State has expressly delegated exclusive authority to local governments to administer the permit system. RCW 90.58.050; Samuel’s Furniture, Inc. v. Dep’t of Ecology, 147 Wn.2d 440, 448, 54 P.3d 1194, 63 P.3d 764 (2002). The lead opinion bases its assertions primarily on the public trust doctrine. Lead opinion at 695 (citing Rettkowski v. Dep’t of Ecology, 122 Wn.2d 219, 232, 858 P.2d 232 (1993), aff’d in part, rev’d in part on other grounds, 128 Wn.2d 508, 910 P.2d 462 (1996); Caminiti v. Boyle, 107 Wn.2d 662, 669, 732 P.2d 989 (1987)). Though it reluctantly admits that “[a] state statute, such as the SMA, may serve to delegate some state power,” the lead opinion contends *714that because the city did not rely on that delegation of state power when it adopted its moratorium, it cannot rely on it to justify the moratorium, after the fact. Lead opinion at 696.
¶74 Contrary to the lead opinion’s assertions, the legislature may exercise the regulatory authority arising out of its sovereignty over state shorelines through a state agency or a local subdivision of state government without violating the public trust doctrine. In Caminiti, we held that the public trust doctrine was not violated where private owners of land that abutted state tidelands and shorelands were permitted to build docks subject to regulation and control of a state agency. 107 Wn.2d at 666, 673-74. Although the public trust doctrine was not a central issue in the case, we noted that the State’s delegation of responsibility for regulation and control over dock construction to a state agency did not violate the public trust doctrine. In Rettkowski, we concluded that the State’s duty did not devolve on DOE, but only because DOE’s enabling statute did not give it authority to assume the State’s public trust duties. 122 Wn.2d at 232. Here, the SMA explicitly grants local government exclusive authority to administer the permit program established in the SMP. RCW 90.58.050; Samuel’s Furniture, 147 Wn.2d at 448.
¶75 Because the city has authority to administer the permit program, it also has authority to defer acceptance of permit applications as it deems necessary to ensure compliance with the SMA. I would, therefore, conclude that the city acted within its authority under article XVII, section 1 when it adopted its moratorium because the SMA delegates authority to local government to administer the permit program regarding the use of shorelines within the local government’s jurisdiction.
Attorney Fees
¶76 Finally, the Biggerses are not entitled to attorney fees and costs because they did not prevail and because the case *715did not involve a site-specific land use decision. Attorney fees and costs are awarded only to a prevailing or substantially prevailing party of a city’s decision to “issue, condition, or deny a development permit” that involves a site-specific shoreline permit “or similar land use approval or decision.” RCW 4.84.370(1) (emphasis added). In a decision involving a substantial development permit under chapter 90.58 RCW, a party must have been the “prevailing party or substantially prevailing party before the shoreline[s] hearings board,” as well as “in all prior judicial proceedings.” RCW 4.84.370(1)(a), (b) (emphasis added) (alteration in original). Where a particular site is not at issue or where a party did not prevail at all levels, including the local level, the party is not entitled to fees and costs. Thurston County v. Cooper Point Ass’n, 148 Wn.2d 1, 15, 57 P.3d 1156 (2002).
¶77 The lead opinion reasons the Biggerses are entitled to attorney fees and costs because the moratorium falls within the meaning of “ land use approval[s] or decision!^]’ ” similar to the actions expressly listed in the statute and because the moratorium was “initiated through a site-specific determination.” Lead opinion at 701-02 (alterations in original) (quoting RCW 4.84.370(1)). But it is clear from the text of the statute that an actual permit decision is a necessary requirement before a party may request an award of fees and costs under RCW 4.84.370. See, e.g., Tugwell v. Kittitas County, 90 Wn. App. 1, 15, 951 P.2d 272 (1997); Henderson v. Kittitas County, 124 Wn. App. 747, 758, 100 P.3d 842 (2004).
¶78 I would reverse the Court of Appeals. The city has constitutional authority to adopt moratoria on shoreline development arising out of its police powers under article XI, section 11, and the moratorium was consistent with that authority because it did not conflict with the SMA, it was a reasonable exercise of the city’s police power, and it was purely local. The city also has constitutional authority under article XVII, section 1 because the SMA delegated the authority to local government to administer the permit program regarding the use of shorelines within the local government’s jurisdiction.
*716¶79 Finally, the Biggerses are not entitled to attorney fees and costs under RCW 4.84.370 because a particular site is not at issue, there was no land use approval or decision, and they did not prevail or substantially prevail at all levels.
C. Johnson, Madsen, and Owens, JJ., concur with Fairhurst, J.

 Article XI, section 11 of the Washington Constitution states, “[a]ny county, city, town or township may make and enforce within its limits all such local police, sanitary and other regulations as are not in conflict with general laws.”


 At oral argument before this court, Ray and Julie Biggerses’ attorney asserted for the first time that the SMA establishes an “affirmative obligation” for local government to accept and process all applications for shoreline development and that the city’s moratorium conflicted with general law. Wash. Supreme Court oral argument, Biggers v. City of Bainbridge Island, No. 77150-2 (Mar. 16, 2006), audio recording by TVW, Washington State’s Public Affairs Network, available at http:// www.tvw.org. The SMA does not impose any such obligation on the city. RCW 90.58.140(1) states that no development may occur unless it is consistent with the SMA and the applicable SMP. RCW 90.58.140(2) states that substantial development shall not occur unless a permit is obtained from the government entity *711responsible for issuing the permit. ROW 90.58.140(2)(b) states that a permit shall be granted only when the proposed development is consistent with the SMA and applicable SMP. Further, RCW 90.58.140(7) places the burden on the applicant to prove that a proposed substantial development is consistent with the SMA and applicable SMP.


 The lead opinion argues that suspension of the application process was a “clear violation of property owners’ rights,” that “suspension of the application process left private property owners to bear the costs associated with this denial of process (including property erosion and economic loss),” and that “the [c]ity’s procrastination resulted in a physical degradation of these private owners’ property without any direct cost to the [c]ity.” Lead opinion at 686. But we do not know if the respondents suffered any damage as a result of the city’s moratorium, and the lead opinion cannot point to a single example in the record of such damage because this case comes to us on declaratory judgment.


 Article XVII, section 1 of the Washington Constitution states, in pertinent part, “[t]he state of Washington asserts its ownership to the beds and shores of all navigable waters in the state up to and including the line of ordinary high tide, in waters where the tide ebbs and flows, and up to and including the line of ordinary high water within the banks of all navigable rivers and lakes.”


 The lead opinion argues the city’s “belated! ]” attempt to rely on a “new right of local government to issue moratoria” under article XVII, section 1 fails because it was based on a theory regarding state regulation of state shorelines that was not argued to the trial court or the Court of Appeals. Lead opinion at 694.1 agree and for that reason alone would not reach the question. I respond only because the lead opinion focuses the bulk of its analysis arguing that local governments lack authority under article XVII, section 1 to regulate state shorelines. Id. at 685-86, 694-96.


 RCW 90.58.140(3) states, “[t]he local government shall establish a program, consistent with rules adopted by the department, for the administration and enforcement of the permit system provided in this section. The administration of the system so established shall be performed exclusively by the local government.” (Emphasis added.)